          Case 1:11-cv-03200-RWL Document 272 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
PAUL BETANCES, et al.,                                         :   11 Civ. 3200 (RWL)
                                                               :
                                    Plaintiffs,                :   ORDER
                                                               :
                  - against -                                  :
                                                               :
BRIAN FISCHER, in his capacity as                              :
Commissioner of the New York State                             :
Department of Correctional Services (DOCS), :
and in his individual capacity, et al.,                        :
                                                               :              9/14/2020
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This Order responds to the parties’ joint letter dated September 11, 2020 (Dkt.

271), inquiring about the likelihood of the jury trial in this case going forward as currently

scheduled in early November. This case is one of several that are designated as

potentially being trial ready at that time. Given the priority given to criminal trials, and the

backlog in jury trials as a result of the pandemic, there is hardly a guarantee of trial taking

place as scheduled. At the same time, other variables – settlement of other cases,

adjournments in other cases, etc. – could operate in favor of trial in early November. The

bottom line is that I cannot offer a firm prediction either way as to what will happen. In

light of that uncertainty and the parties’ concerns about completing requisite remaining

tasks on schedule, the Court will entertain a proposal for a revised schedule. Should the

parties wish to make a proposal, they shall do so by September 23, 2020.




                                                        1
         Case 1:11-cv-03200-RWL Document 272 Filed 09/14/20 Page 2 of 2




                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE
Dated:       September 14, 2020
             New York, New York

Copies transmitted to all counsel of record.




                                               2
